Opinion issued October 15, 2013




                                           In The
                                  Court of Appeals
                                          For The
                             First District of Texas


                                 NO. 01-13-00803-CV


      IN RE VEMAX HEALTHCARE SERVICES, INC & EVANGEL
              HEALTHCARE CHARITIES, INC., Relators


            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION 1

      By petition for writ of mandamus, relators, Vemax Healthcare Services, Inc.

and Evangel Healthcare Charities, Inc., seek mandamus relief from the trial court’s

September 3, 2013 orders granting plaintiff’s motion to compel discovery and



1
      The underlying case is Samuel O. Aguocha v. Yeshua Rehabilitation & Wellness Center,
      Inc., et al, No. 2012-45397 in the 234th District Court of Harris County, Texas, the Hon.
      Wesley Ward, presiding.




                                              1
denying their motions to dismiss, for no-evidence summary judgment, and for

injunctive relief.

      We DENY the petition for writ of mandamus.

                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                        2